Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuan Yuan Zhang on March 11, 2022.
The application has been amended as follows: 
	IN THE CLAIMS:
	1.  (Currently Amended)   A serum-free medium for inducing umbilical cord mesenchymal stem cells to differentiate into insulin-secreting like cells, 
wherein in 100 parts by volume, the serum-free medium consists of 85-95 parts by volume of DMEM (High Glucose, with 4.5 g/L glucose), 5-8 parts by volume of serum replacement, 1-4 parts by volume of B27 serum-free supplement (50X), 1-1.5 parts by volume of insulin-transferrin-selenium, 0.5-2 parts by volume of aqueous solution of non-essential amino acids, 0.5-2 parts by volume of N-2 serum-free supplement (100X), and heparin in a final concentration of 0.5-2 ug/ml, conophylline in a final concentration of 50-200 ng/ml, nicotinamide in a final concentration of 5-20 mmol/L, and recombinant human 
wherein the aqueous solution of non-essential amino acids comprises glycine, alanine, L-asparagine, L-aspartic acid, glutamic acid, proline and serine, each in a concentration of 8-12 mM, and
wherein the serum-free medium induces differentiation of a maximum number of insulin-secreting like cell clusters from the umbilical cord mesenchymal stem cells at 6 days.
5. (Currently Amended) A method for preparing the serum-free medium according to claim 1, the method including: mixing medium ingredients until evenly dispersed. 
8. (Currently Amended) |The method according to claim 6, wherein the method includes the following steps:
(1) inoculating umbilical cord mesenchymal stem cells in the serum-free medium in a ultra-low attachment six well plate at a density of 5 x 104 cells/cm2 and culturing the cells at 37°C, 5% CO2;
(2) every 2 days, centrifuging the cell culture of step (1) at 500 rpm for 4 min a fresh batch of the serum-free medium;
(3) culturing for 6-7 days, and harvesting cells; and
(4) detecting the cells harvested in step (3) for effect of differentiation induction.
	13. (Currently Amended) The method according to claim 6, wherein the method includes the following steps: 
2 and culturing the cells at 37°C, 5% CO2; 
(2) every 2-3 days, centrifuging the cell culture of step (1) at 300-800 rom for 4 min a fresh batch of the serum-free medium; 
(3) culturing for 6-7 days, and harvesting cells; and 
(4) detecting the cells harvested in step (3) for effect of differentiation induction.
14. (Currently Amended) The method according to claim 13, wherein the step (4) comprises detecting one or more items selected from the group consisting of: amount of insulin released per cell; expression of insulin release-related genes PDX-1, INSULIN and NGN-3; presence of cell nuclear protein PDX-1 and cytosol protein Insulin; dithizone staining; and positive expression rates of specific markers PDX-1, NKX6.1 and insulin of insulin-secreting like cells.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no reference teaches or renders obvious the claimed serum-free medium and methods of using it, as the claim amendments have limited the scope of the medium to the recited ingredients and the results obtained (see e.g. Fig. 4 and Fig. 9 of the application) are not obvious over other references which teach the inclusion of additional ingredients (such as the cell regulator Betacellulin) and do not demonstrate the maximal differentiation of insulin-secreting like cell clusters at day 6.  The closest prior art, CN102618491, cited in previous Office Actions, teaches 97% DMEM, 2% B-27 supplement, 1% N-2 supplement, 80-100 ng/mL conophylline, 4-10 mmol/L nicotinamide, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632